Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,867,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims are simply broader recitations of the patented claims and would infringe on those claims of the patent with a narrower scope, for instance:
Instant claims

1. A computer-implemented method, comprising: 
receiving first data from a mobile device, the first data including one or more identifiers associated with a product;
determining an identification of the product based on the first data;
using a machine-learning model, determining one or more products that match the identification, the machine-learning model being trained to learn associations between products and product identifications based on (i) product identification numbers, (li) vectorizations of parameters of the one or more products, and (iii) social information data associated with the products;
identifying, over an electronic network, one or more offers for sale of the determined one or more products that match the identification of the product;
extracting second data from the one or more identified offers that includes a respective price for each offer and respective third data configured to enable access to each offer over the electronic network:
determining a lowest price offer from amongst the one or more identified offers based on the second data:
generating fourth data that includes one or more of (i) information indicative of the lowest price offer, (ii) at least a portion of the second data having the third data corresponding to the lowest price offer, or (iii) fifth data configured to enable access to the at least portion of the second data; and
transmitting the fourth data to the mobile device.

               Patent 10,867,340
1. A computer-implemented method, comprising: receiving first data from a mobile device, the first data including one or more identifiers associated with a product; determining an identification of the product based on the first data; using a machine-learning model, determining one or more products that match the identification, the machine-learning model being trained to learn associations between products and product identifications based on (i) product identification numbers, (ii) vectorizations of parameters of the one or more products, and (iii) social information data associated with the products; identifying, over an electronic network, one or more offers for sale of the determined one or more products that match the identification of the product; extracting second data from the one or more identified offers that includes a respective price for each offer and respective third data configured to enable access to each offer over the electronic network; determining a lowest price offer from amongst the one or more identified offers based on the second data; generating fourth data that includes one or more of (i) information indicative of the lowest price offer, (ii) at least a portion of the second data having the third data corresponding to the lowest price offer, or (iii) fifth data configured to enable access to the at least portion of the second data; and transmitting the fourth data to the mobile device; wherein the social information data used by the machine learning model to determine the one or more products that match the identification includes: a price for at least one fulfilled offer for a product matching the identification by a user unassociated with the mobile device; and respective third data configured to enable access to the at least one fulfilled offer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav (US PG PUB 201801744220) in view of Shivaswamy (US PG PUB 20160078507).

In regards to claim 1, Jadhav discloses a computer-implemented method, comprising: 
receiving first data from a mobile device, the first data including one or more identifiers associated with a product (Jadhav, para 0024, client device is cellular phone, FIG 4, search is entered);
determining an identification of the product based on the first data (Jadhav, para 0047, “Users can use the service to search for, for example, the best deals on a particular product”); 
Jadhav teaches the use of machine learning (Jadhav, para 0062, but does not specifically mention using a machine-learning model, determining one or more products that match the identification, the machine-learning model being trained to learn associations between products and product identifications based on (i) product identification numbers, (li) vectorizations of parameters of the one or more products, and (iii) social information data associated with the products. Shivaswamy teaches using a machine-learning model, determining one or more products that match the identification, the machine-learning model being trained to learn associations between products and product identifications based on (i) product identification numbers, (ii) vectorizations of parameters of the one or more products, and (iii) social information data associated with the products (Shivaswamy, para 0051, vectors, 0115, 0134, Jadhav, para 0031, reviews, 0033, social information). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Jadhav, using a machine-learning model, determining one or more products that match the identification, the machine-learning model being trained to learn associations between products and product identifications based on (i) product identification numbers, (li) vectorizations of parameters of the one or more products, and (iii) social information data associated with the products as is taught by Shivaswamy, since this will allow for better comparisons of products and present best offers based on learned behavior within the system.
identifying, over an electronic network, one or more offers for sale of the determined one or more products that match the identification of the product (Jadhav, para 0006, “the query searches product offers for products having the same or similar “Title” or “Description” attribute values with respect to the seed product offer's “Title” or “Description” attribute values”);
extracting second data from the one or more identified offers that includes a respective price for each offer and respective third data configured to enable access to each offer over the electronic network (Jadhav, para 0047, “The user can select a vendor based on a variety of factors (e.g., the vendor with the best price). The services often charge a referral fee to the e-retailer if the user completes a purchase after following a link from the product comparison website”):
determining a lowest price offer from amongst the one or more identified offers based on the second data (Jadhav, para 0047, vendor with lowest price):
generating fourth data that includes one or more of (i) information indicative of the lowest price offer, (ii) at least a portion of the second data having the third data corresponding to the lowest price offer, or (iii) fifth data configured to enable access to the at least portion of the second data (Jadhav, para 0047, vendor with lowest price): and
transmitting the fourth data to the mobile device (Jadhav, para 0098, mobile computing device).

In regards to claim 2, the combination of Jadhav and Shivaswamy teach wherein: the first data is received from the mobile device via a telecommunications network; and the fourth data is transmitted to the mobile device via the telecommunications network (Jadhav, FIG 1, para 0005, cellular telephone network).

In regards to claim 3, the combination of Jadhav and Shivaswamy teach wherein: the first data is received from the mobile device via the electronic network: and the fourth data is transmitted to the mobile device via the electronic network (Jadhav, FIG 1).

In regards to claim 4, the combination of Jadhav and Shivaswamy teach wherein: the first data is received via an electronic conversation between a user of the mobile device and an artificial conversant; and the fourth data is transmitted to the mobile device via the electronic conversation  (Shivaswamy, para 0032, voice messaging can be used to deliver messaging).

In regards to claim 5, the combination of Jadhav and Shivaswamy teach wherein the determining of the identification of the product based on the first data includes one or more of: performing a content analysis process on the first data; or determining that the first data includes data enabling access to an offer for sale of the product, and using the data to access the offer for sale of the product and extract information associated with the product (Jadhav, para 0045, “Often, the following product information is associated with each product listing: title, product reference number, manufacturer, color, size, model, product image(s), alternative product views, availability (e.g., units available in Big Co.'s warehouse and/or at its franchise locations), price, description, special offers, product features, noun, manufacturer's product number (MPN), dimensions, and the like, and, less often, universal product code (UPC). A robust view of available product information is illustrated with reference to product panel 410 in product page 400 of FIG. 4. Big Co. may also release their own product catalog in a human readable, machine readable, or any other format. For example, Big. Co. distributes a structured document that lists each of its products, available options, and list price. The catalog contains some and/or all of the product listing information available on Big. Co.'s website for each listed product. This information, whether released via web offers or catalog offers, can be collected during an information extraction process and processed by a product clustering algorithm or process to properly associate each product offer with one or more known products”. 


In regards to claim 7, the combination of Jadhav and Shivaswamy teach wherein: extracting second data from the one or more identified offers includes: accessing a database of discounts and identifying whether one or more discounts in the database correspond to any of the one or more identified offers (Jadhav, para 0031, “content objects may include incentive content objects, such as coupons, discount tickets, gift certificates, or other suitable incentive objects”); and determining applicable tax and shipping costs for the one or more identified offers; and the respective prices for the one or more identified offers is based on the discounts and tax and shipping costs corresponding to the one or more identified offers (Shivaswamy, para 0041, “if the retailer website price for a given product is lower than a competitor price for the same product, then the retailer website price for the given product may be considered a “deal”. In some embodiments, shipping costs, taxes, and other ancillary costs may also be taken into account in the price comparison process”).

In regards to claim 8, the combination of Jadhav and Shivaswamy teach wherein the second data further includes a comparison of the prices of the one or more identified offers with and without the discounts corresponding to the one or more identified offers (Shivaswamy, para 0041, “the competitive pricing system is configured to determine if a price for an item on a particular retailer website represents a “deal”, based on information crawled from competitor websites. More specifically, a product offered for sale on the retailer website is classified as a “deal” when the competitive pricing system 200 determines that the price is competitive and has a strong likelihood of attracting a sale, in comparison to competitor prices for the equivalent product. For example, if the retailer website price for a given product is lower than a competitor price for the same product, then the retailer website price for the given product may be considered a “deal”. In some embodiments, shipping costs, taxes, and other ancillary costs may also be taken into account in the price comparison process”).

In regards to claim 9, the combination of Jadhav and Shivaswamy teach wherein the respective third data includes affiliate data configured to identify an entity associated with performance of the method to vendors corresponding to the one or more identified offers (Jadhav, para 0044, website of merchant is associated with the listing information). 

In regards to claim 10, the combination of Jadhav and Shivaswamy teach wherein: the extracting of second data, and the determining of the lowest price offer are repeated at  least one predetermined instance; and in response to the lowest price offer for the at least one predetermined instance being lower in price than a price of a preceding lowest price offer, repeating the generating of the fourth data and transmitting of the fourth data to the mobile device (Jadhav, para 0008, “the query is executed on a plurality of product offers iteratively until a refined set of product offers is identified. For example, the attribute scoring and evaluation processes may work best on a limited or refined set of product offers. A first iteration of the query may return a large number of product offers. The query can be modified between iterations in order to refine the number of product offers returned as candidate offers. Query modifications include modifying a “strength” of a query match. For example, hard or soft matches may be acceptable. As another example, a “fuzziness” of the query can be adjusted to return a more permissive set of matching attribute values. In certain embodiments, additional attribute/attribute values are added to the query after each iteration. For example, the first iteration queries the set of product offers using three attribute values. However, the first iteration returns a large set of candidate product offers. A fourth attribute value can be added to the query in a second iteration to refine the number of candidate product offers returned, and often improve the result set of candidate product offerings”).

In regards to claim 11, the combination of Jadhav and Shivaswamy teach a system, comprising: a processor; and a memory storing:
a machine learning model configured to determine one or more products that match an identification of a product, the machine-learning model being trained to learn associations between products and product identifications based on (i) product identification numbers, (ii) vectorizations of parameters of the one or more products, and (iii) social information data associated with the products; and instructions that, when executed by the processor, cause the processor to perform operations that include: receiving first data from a mobile device, the first data including one or more identifiers associated with a product; determining the identification of the product based on the first data; using the machine-learning model, determining one or more products that match the identification; identifying, over an electronic network, one or more offers for sale of the determined one or more products that match the identification of the product; extracting second data from the one or more identified offers that includes a respective price for each offer and respective third data configured to enable access to each offer over the electronic network: determining a lowest price offer from amongst the one or more identified offers based on the second data: generating fourth data that includes one or more of (i) information indicative of the lowest price offer, (ii) at least a portion of the second data having the third data corresponding to the lowest price offer, or (iii) fifth data configured to enable access to the at least portion of the second data; and transmitting the fourth data to the mobile device (see response to claim 1).

In regards to claim 12, the combination of Jadhav and Shivaswamy teach wherein: the first data is received from the mobile device via a telecommunications network; and the fourth data is transmitted to the mobile device via the telecommunications network (see response to claim 3). 

In regards to claim 13, the combination of Jadhav and Shivaswamy teach wherein: the first data is received via an electronic conversation between a user of the mobile device and an artificial conversant; and the fourth data is transmitted to the mobile device via the electronic conversation (see response to claim 4).

In regards to claim 14, the combination of Jadhav and Shivaswamy teach wherein the determining of the identification of the product based on the first data includes one or more of: performing a content analysis process on the first data; or determining that the first data includes data enabling access to an offer for sale of the product, and using the data to access the offer for sale of the product and extract information associated with the product (see response to claim 5).

In regards to claim 15, the combination of Jadhav and Shivaswamy teach wherein the social information data includes: a price for at least one fulfilled offer for a product matching the identification by a user unassociated with the mobile device; and respective third data configured to enable access to the at least one fulfilled offer (see response to claim 6). 

In regards to claim 16, the combination of Jadhav and Shivaswamy teach wherein: extracting second data from the one or more identified offers includes: accessing a database of discounts and identifying whether one or more discounts in the database correspond to any of the one or more identified offers; and determining applicable tax and shipping costs for the one or more identified offers; and the respective prices for the one or more identified offers is based on the discounts and tax and shipping costs corresponding to the one or more identified offers (see response to claim 7).

In regards to claim 17, the combination of Jadhav and Shivaswamy teach wherein the second data further includes a comparison of the prices of the one or more identified offers with and without the discounts corresponding to the one or more identified offers (see response to claim 8).

In regards to claim 18, the combination of Jadhav and Shivaswamy teach wherein the respective third data includes affiliate data configured to identify an entity associated with performance of the method to vendors corresponding to the one or more identified offers (see response to claim 9).

In regards to claim 19, the combination of Jadhav and Shivaswamy teach wherein: the extracting of second data, and the determining of the lowest price offer are repeated at least one predetermined instance; and in response to the lowest price offer for the at least one predetermined instance being lower in price than a price of a preceding lowest price offer, repeating the generating of the fourth data and transmitting of the fourth data to the mobile device (see response to claim 10).

In regards to claim 20, the combination of Jadhav and Shivaswamy teach a computer-implemented method, comprising: receiving, via a text messaging channel of a telecommunications network (Shivaswamy, para 0032, SMS (short messaging service), first data from a mobile device, the first data including one or more identifiers associated with a product; determining an identification of the product based on the first data; providing the identification of the product to an application programming interface (“API”) of an offer finder system, the offer finder system configured to identify, over an electronic network (Jadhav, para 0029, “the social-networking system 160 may be capable of linking a variety of entities. As an example and not by way of limitation, the social-networking system 160 may enable users to interact with each other as well as receive content from third-party systems 170 or other entities, or to allow users to interact with these entities through an application programming interfaces (API) or other communication channels”), 
one or more offers for sale of one or more products that match the identification of the product from one or more vendors; extracting second data from the one or more identified offers that includes a respective price for each offer and respective third data configured to enable access to each offer over the electronic network: determining a lowest price offer from amongst the one or more identified offers based on the second data: dynamically generating a website page configured to display information associated with one or more of the second data and the lowest price offer (Jadhav, para 0081, “With reference to FIG. 8, a system diagram of a clustering system is illustrated, including an input generator, which generates an ordered list of seed products, a candidate generator, which generates queries to find products that are similar to the seed item, and a cluster builder, which builds a cluster from a set of products. A product search engine is also used to normalize queries and return responsive candidate offers”) ; generating fourth data that includes one or more of: (i) information indicative of the lowest price offer, (ii) a selectable uniform resource locator (“URL”) associated with the dynamically generated website page (Jadhav, para 0047) or (iii) at least a portion of the second data having the third data corresponding to the lowest price offer; and transmitting the fourth data to the mobile device via the text messaging channel (see response to claim 1 except as noted). 


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jadhav (US PG PUB 20180174220) in view of Shivaswamy (US PG PUB 20160078507) and further in view of Kumar (USPG PUB 20210241298).

In regards to claim 6, the combination of Jadhav and Shivaswamy teach Social information data, but does not specifically mention a price for at least one fulfilled offer for a product matching the identification by a user unassociated with the mobile device; and respective third data configured to enable access to the at least one fulfilled offer. Kumar teaches a price for at least one fulfilled offer for a product matching the identification by a user unassociated with the mobile device; and respective third data configured to enable access to the at least one fulfilled offer (“ The car analytics 222 may be used to identify a pattern when the car dealer previously held a sales event based on the prices of the vehicles sold over different date ranges. The car analytics 222 may also be used to identify vehicle makes and models that are offered at a discounted price during the sales event. Accordingly, as described above, identifying the car dealer that held a sales event, types of vehicles that were offered at discounted price during the sales event, and/or a pattern when the car dealer held a sales event may help to predict a car dealer that may also have a sales event that also matches the identified pattern”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in the combination of Jadhav and Shivaswamy, a price for at least one fulfilled offer for a product matching the identification by a user unassociated with the mobile device; and respective third data configured to enable access to the at least one fulfilled offer as is taught by Kumar, since this will allow for better determi8nation of future sales based on historical sales data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625